PER CURIAM.
The employer and carrier contend that the deputy commissioner erred in awarding an attorney’s fee to Blacker because there was insufficient evidence to support the deputy’s finding that they declined to timely pay Blacker’s claim for permanent total disability. We agree and reverse.
Blacker concedes in his brief that the deputy did not admit into evidence any reports of the treating physician, that the physician’s testimony was not taken, and that the record does not contain any other evidence that would indicate Blacker reached maximum medical improvement more than twenty-one days before the carrier voluntarily accepted him as permanently totally disabled. This evidence was required before the employer and carrier were liable for Blacker’s attorney’s fee as provided in Section 440.34(1), Florida Statutes.
Accordingly, the judgment of the deputy commissioner is reversed.
MILLS, C. J., and ROBERT P. SMITH, Jr. and WENTWORTH, JJ., concur.